Mr. Justice Burke dissenting: The issue to be determined is whether there was consideration for the note. Defendant does not challenge the assertion of plaintiff that under section 24 of the Negotiable Instruments Act (par. 44, ch. 98, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 89.044]), the note is deemed prima facie to have been issued for a valuable consideration, and that the burden is upon the defendant to establish the defense of absence of consideration by a preponderance of the evidence. Plaintiff could have rested her case after the introduction of the note. After making out a prima facie case, however, she testified as to the transaction surrounding the giving of the note. By stipulation, a pretrial deposition of plaintiff, taken at the instance of defendant, was introduced as a part of the record in the instant trial. The rule in this State is that the court may, at the close of plaintiff’s case, find for the defendant where the evidence of plaintiff proves the affirmative defense relied upon by the defendant. (Wallner v. Chicago Consol. Traction Co., 245 Ill. 148; Nelson v. Stutz Chicago Factory Branch, 341 Ill. 387, 396; Cox v. Aetna Casualty & Surety Co. of Hartford, Conn., 286 Ill. App. 515. In Adams v. Hall, 168 Ill. App. 569, this court said: “While it is true that the motion was in the nature of a demurrer to the plaintiff’s evidence, and the general rule is that where there is any evidence tending to support plaintiff’s claim demurrer will not lie, yet where the case is tried by the court and the court is of the opinion that upon the evidence produced on behalf of the plaintiff no recovery can be had, we see no objection to the court so finding and entering judgment on the finding.” The testimony of plaintiff on cross-examination disclosed that there was no actual consideration. Plaintiff argues that the consideration consisted in her relinquishment of a claim she had against defendant because of defendant’s alleged violation of her instructions to apply the proceeds of the sale of the G-reat Lakes stock in payment of her debt to the bank. She testified, however, that she did not give him anything for the note; that the parties were friendly, and that she was not making any threats to sue him, or to make trouble’ for him. She does not claim that she relinquished any cause of action that she may have had against him. She suggests that the giving of the note had the effect of lulling her into a sense of security that she would recoup her losses therefrom, and that thus relying on the note she allowed the statute of limitations to run as to the cause of action, which the note superseded. This argument is invalid, as the note, by its terms, was payable 6 months after date. Therefore, she could have sued him on the note after 6 months had elapsed. If she confessed judgment against him shortly after the note became due and he defended that action on the ground of lack of consideration, she would then have ample time to amend her complaint so as to include a count in the alternative, based on the alleged violation of instructions. The only testimony offered was that of plaintiff. Her cross-examination very materially weakened her testimony on direct examination. Her testimony is no stronger than it is made by her cross-examination. The presumption of consideration was destroyed when the plaintiff, in attempting to prove an actual consideration, showed that there was no such actual consideration. In Blanshan v. Russell, 52 N. Y. S. 963, the court said, p. 964: “It is true that the recital ‘for value received’ in a note imports a consideration, and the burden is upon the defendant to overcome the presumption arising therefrom. But if the plaintiff upon the trial proves that the note was made and delivered for a consideration that the law does not recognize as sufficient to sustain the promise, the burden which rested upon defendant has been met by the evidence in the case quite as effectively as if it had been introduced by the defendant himself.” The testimony of plaintiff also showed that she knew of the purchase of the Marconi stock shortly after such purchase was made. The purchase was made about two months prior to the stock market collapse of October, 1929. She did not repudiate the transaction until November, 1929. The trial judge was sitting both as a trier of the facts and as a judge of the law. He did not believe her testimony. It would be idle for him to force the defendant to introduce evidence of his defense when such defense was established by the plaintiff’s testimony. Had the plaintiff rested after introducing the note, the defendant could have called plaintiff to the stand under section 60 of the Civil Practice Act [Ill. Rev. Stat. 1939, ch. 110, sec. 184; Jones Ill. Stats. Ann. 104.060] and introduced the same testimony as she introduced in proving her case. It would then be the duty of the trial judge to decide the issues of fact and law. As the case stood, he heard everything on which the plaintiff relied and found against her. After all the evidence had been introduced and the court had indicated his views, a recess was taken, and she was given an opportunity to present further testimony. She could have called the defendant to the stand under the provisions of section 60 of the Civil Practice Act. She did not do so. The defendant was under no obligation to take the stand. Evidently, both the defendant and the court concluded that the plaintiff had affirmatively established the defense of lack of consideration for the note. I am of the opinion that the action of the trial court was in accordance with the law and the evidence, and that the judgment should be affirmed.